DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 03/16/21.
Claims 1-21 have been canceled. 
Claims 22-42 have been added.
Claims 22-42 are currently pending and have been examined.
Continuation

Reference to this application as a continuation of application 15/360,799 is acknowledged.

Notice to Applicant

Invention I, Claims 22-38, 42, and Invention II, Claims 39-41, are directed to inventions which are not directly corresponding claims. No restriction requirement has been made at this time. It is noted that Invention I and Invention II have not been restricted because there would be no serious search burden to search both inventions. It is noted that if the inventions are amended such that they further diverge in scope which would constitute a serious search burden, a restriction may be required in a subsequent action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claims 24, 25, 27, 29, 36, 37, 40, 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 24, 25, 27, 29, 36, 37 include recitation of “and (or)” which render the claim indefinite. For purposes of examination, this is being interpreted as “and/or”.  Appropriate correction is required.	
The term “a large majority” in Claim 40 is a relative term which renders the claim indefinite. The term “large majority” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 41 inherits the deficiencies of parent claim 40 and is subsequently rejected. 

Claim 41 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 41 recites “An entity selected from: a) a precision medicine company … f) a diagnostic company; which uses or possesses the database of Claim 40”.  As written, Applicant is claiming the entity itself (e.g., a precision medicine company), rather than the database of claim 40 wherein the entity is a precision medicine company.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  See MPEP 608.01(n). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 22-38, 42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.. 
The claim(s) recite(s) subject matter within a statutory category as a process (claims 22-38) and machine (claim 42), which recite steps of evaluating a patient by theragnostic evaluation, deciding how to treat the patient, approving the decision to treat with a specialty drug via prior authorization, selecting and dispensing the drug or an alternative from a panel of approved and licensed drugs, and treating the patient with the selected and dispensed specialty drug or alternative drug.  
These steps of managing medical treatment of an individual, as drafted, under the broadest reasonable interpretation, include methods of organizing human activity.  Specifically, it amounts to organizing how an individual selects and dispenses a particular medication to treat a patient, and amounts to managing personal behavior or relationships or interactions between people.  If a claim limitation, under its broadest reasonable interpretation, is directed to methods of organizing human activities, then it falls within the “Methods of Organizing Human Activities” grouping of abstract ideas. See MPEP 2106.04(a)(2).  Accordingly, the claims recite an abstract idea. (Step 2A Prong 1: Yes)
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 23-33, 35-38, reciting particular aspects of managing medical treatment of an individual).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of “one or more processors”, “memory storing one or more programs…the one or more programs comprising instructions to” (Claim 42) amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0319], [0325], see MPEP 2106.05(f))
generally link the abstract idea to a particular technological environment or field of use (such as “wherein the patient-specific assurance is provided a priori to cover the specialty drug or alternative specialty drug cost”, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 26-33, 36-38, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application. (Step 2A Prong 2: No)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as one or more processors, memory storing one or more programs (Claim 41), e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation. (Step 2B: No)
		Dependent claims 22-33, 35-38, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.
		For the reasons stated, Claims 22-38, 42 fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 22-31, 33-42  rejected under 35 U.S.C. 103 as being unpatentable over Ramakrishnan (US Publication 20140328842A1) in view of Patel et al (US Publication 20110282690A1).

Regarding Claim 22, Ramakrishnan discloses the following: 
	a. evaluating said patient by theragnostic evaluation criteria for the disease or disorder ([0181] “the subject is evaluated for antibody maintenance therapy or is administered antibody maintenance therapy”; [0189] “For example, using the theragnostic (i.e., procedures guiding the treatment protocols) method described herein, a treatment regimen that comprises regular cycles of antibody maintenance therapy may be prescribed. Alternatively, a “watch and wait” regimen may be prescribed, in which an antibody maintenance therapy is administered as needed to an individual having an ADCC-treatable disease, e.g., following the evaluation of repopulation of the target cell population after depletion with the antibody of interest, e.g., after completion of induction therapy, after the start of maintenance therapy, etc. The extent of repopulation of the target cell population may be determined at any time after the completion of induction therapy or initiation of maintenance therapy, but typically is determined 2 weeks or more after therapy, e.g., 1 month or more, 2 months or more, or 3 months or more after therapy, in some instances 4 or 5 months or more after therapy, e.g., 6, 7, 8 or 9 or more months after therapy. In one instance, faster repopulation of a subset of target cells is a measure of imminent disease relapse, and therefore, calls for an immediate administration of the next dose of antibody therapy”; [0226] “Thus, in some embodiments, ADCC functional assay(s) can provide real-time, that is, as the patient undergoes maintenance therapy over a period of several months, therapeutically relevant information such as, rates of depletion and re-population of disease-specific cells, and level (complete or partial) of depletion, which can then be correlated to treatment response, non-response, disease remission, or relapse phases”);
	b. deciding to treat with the specialty drug originally prescribed by a disease specialist based on the theragnostic evaluation criteria, or deciding to not treat with the specialty drug and substituting with an alternative specialty drug by an in-house disease specialist based on the evaluation criteria ([0291] “A patient diagnosed with B non-Hodgkin's lymphoma undergoes induction therapy with R-CHOP, a therapy comprising rituximab and the chemotherapeutic agents such as cyclophosphamide, doxorubicin, vincristine, and prednisone. The induction therapy puts the patient's disease in remission. The patient and the physician must now decide whether to proceed with antibody maintenance therapy using rituximab and if so, under what regimen...the physician uses the reference index relating genotype group to category of treatment response to antibody maintenance therapy and predicts that the patient will have an excellent response to antibody maintenance therapy. The patient is prescribed a 4-week course of therapy (375 mg/m2 once per week), to be administered at 6-month intervals”);
	c. […a prior authorization step of…] approving the decision to treat with the specialty drug or not treat with the specialty drug and substitute with an alternative drug ([0286] “a subject stratifying in genotype group (a), (b) or (c) in Table 2 can be approved for antibody maintenance therapy to treat an ADCC treatable disease”);
	e. treating said patient with the selected and dispensed specialty drug or alternative specialty drug to achieve disease remission, cure, or progression-free survival ([0252] “administering antibody maintenance therapy to the selected subject either as a regular regimen or an as needed regimen based on the classification, wherein the regimen is selected based on the individuals classification in a responsive group”; [0277] “the methods herein allow a healthcare manager to make certain treatment options in order to achieve better therapeutic outcomes”; Examiner is interpreting “achieve better therapeutic outcomes” to read on “achieve disease remission, cure or progression-free survival”; Examiner notes the portion of this limitation pertaining to “achieve disease remission, cure or progression-free survival” is a non-limiting intended result of a process step positively recited, and as such, is not given patentable weight. See MPEP 2111.04); and
	wherein the patient-specific assurance is provided a priori to cover the specialty drug or alternative specialty drug cost ([0097] “Predicting responsiveness to antibody maintenance therapy, preferably a priori can also allow selection of various treatment options, including alternatives to antibody therapy if the subject responds poorly to antibody maintenance therapy. This a priori identification and selection of patients who will respond to a therapy has significant commercial and therapeutic advantages, and will be useful to drug developers, physicians, health care payers, pharmacy benefit managers”; [0126] “a reference stratification or reference index relating genotype group to categories of antibody maintenance treatment response can be used in both directions. It can be used to predict the responsiveness to maintenance treatment based on genotype at the relevant positions. This will be very useful for the patient and treating doctor, to provide means to arrive at likely response to alternative treatments. Conversely, for a given responsiveness to maintenance treatment, one can identify genotypes of patients which should achieve such response. Thus, a drug developer or treatment payer may identify which patients are likely to response as indicated by the reference. A drug developer may include only highly responsive genotype target patients into a trial”).
	Ramakrishnan does not disclose the following, but Patel, which is directed to an interactive, electronic ordering and approval process for specialty drugs, teaches the following: 
d. selecting and dispensing the specialty drug or an alternative specialty drug for treatment of the disease or disorder from a panel of approved and licensed drugs available from an in-house drug formulary ([0085] “The authorized representative 30′ can also select a medically-coded drug 34′ from the list of medically-coded drugs 34 and can choose a specialty pharmacy 36′ from the available specialty pharmacies 36” [0109] discloses “formulary management of specialty/biotech drugs”; [0088] “Once the transaction is authorized, the healthcare provider's representative 30′ can use the system 10 to generate a referral form 40 and select a specialty pharmacy 36′ for medication fulfillment, i.e., dispensed medically-coded drugs 26”); 
[…a prior authorization step of…] approving ([0087], “when a prior authorization request 38 is submitted into the system 10, if the system's logic engine processing 44′ cannot approve the request 38 automatically, the request status 38′ may be pended 18″ while a medical management reviewer 76 evaluates the details of the prior authorization request 38. In the event that the prior authorization request 38 is approved 18′, the request status 38′ changes from pended 18″ to approved 18′…”)
Ramakrishnan teaches a system of evaluating a patient by theragnostic evaluation criteria, deciding to administer an originally prescribed specialty drug or an alternate specialty drug, obtaining approval for the treatment, treating the patient with the drug, wherein assurance is provided to patient/payer prior to treatment.  Ramakrishnan does not explicitly teach a step of selecting and dispensing a specialty drug from a formulary. Though Ramakrishnan teaches obtaining approval of a drug ([0292]), it does not specifically disclose “prior authorization”.  Patel teaches a step of selecting and dispensing a specialty drug from a specialty pharmacy and also teaches approving a specialty drug by prior authorization. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Ramakrishnan with the teachings of Patel, to utilize a plurality of specialty drugs that are associated with a plurality of health plans (Patel [0083]) to administer a specialty drug to a patient (Patel [0089]), and to obtain authorization before dispensing a specialty drug (Patel [0063]).  
Regarding Claim 23, Ramakrishnan/Patel teach the limitations of claim 22.  Ramakrishnan further discloses: the method of Claim 22, applied to a plurality of individual patients with the same disease or disorder ([0201]), comprising: 
	a. evaluating, bundling of like patients numbering 8000 individual patients;
	b. subjecting bundled patients to a like treatment decision with the specialty drug ([0186] “Given that ADCC is the major mechanism of action by which rituximab exerts therapeutic response, if the immune effector cells are continually exposed to rituximab over several weeks, and preferably months, by way of maintenance therapy which is comprised of induction and maintenance phases, administered either at specified time intervals (syn: re-treatment) or on an as-needed basis, the moderate responders in the single course setting (genotype groups: II, III, IV, and VII per the FcγR polymorphisms) are expected to achieve complete remission or excellent response in maintenance therapy setting, particularly when the maintenance therapy is systematically sustained by taking into account the serum half-life and serum clearance factors into consideration. Similarly, patient groups such as V, and possibly VI and VIII may achieve significantly better response to maintenance therapy compared to a single infusion or single course (four, weekly) therapy. Thus, maintenance therapy, especially when continued over a period of time, can achieve complete remission or complete response in a subset of patients (e.g., rituximab in indications such as follicular lymphoma, CLL, rheumatoid arthritis, SLE, lupus nephritis, multiple sclerosis, systemic vasculitides, etc.), and these patients can be identified a priori by way of determination of their FcγR polymorphisms, or by the determination of ADCC function, or both combined” – grouping patients by genotype reads on “bundled patients” who are receiving “like treatment decision” such as patient group V achieving better response to maintenance therapy; rituximab reads on “specialty drug”);
	c. completing treatment strategy with the specialty drug; and
	d. achieving at least 80% patient therapeutic adherence for specialty drug treatment in said patient (Examiner notes this is a non-limiting intended result of a process step positively recited and as such does not carry patentable weight, see MPEP 2111.04); or
	e. achieving disease remission, cure, or progression-free survival in bundled patients (Examiner notes this is a non-limiting intended result of a process step positively recited and as such does not carry patentable weight, see MPEP 2111.04).

Regarding Claim 24, Ramakrishnan/Patel teach the limitations of claim 22.  Ramakrishnan further discloses: 
	a. determining therapeutic appropriateness of a specialty drug as the preferred drug of choice for treatment (Abstract discloses “determining the appropriate maintenance therapy for an individual suffering from an ADCC-treatable disease”);
	b. monitoring therapeutic guidance of a treatment strategy with the administered specialty drug during the treatment phase ([0185] discloses a single course rituximab study where patients had “detailed pharmacokinetic monitoring” which Examiner is interpreting to read on the claim language);
	c. measuring therapeutic effectiveness of the administered specialty drug during the treatment phase and (or) at the end of treatment to achieve disease remission, cure, or progression-free survival ([0121] discloses various response rates to a therapy – e.g., evaluation of therapeutic effectiveness in patient population; [0126] discloses determining which patients will respond to a particular therapy (efficacy); both read on broadest reasonable interpretation of measuring therapeutic effectiveness.  Examiner notes the portion of limitation pertaining to “achieve disease remission, cure or progression-free survival is a non-limiting intended result of a process step positively recited, and as such, is not given patentable weight. See MPEP 2111.04); and
	d. selecting, dispensing, and administering an alternative specialty drug if the first administered specialty drug did not achieve disease remission, cure, or progression-free survival ([0097] “Predicting responsiveness to antibody maintenance therapy, preferably a priori can also allow selection of various treatment options, including alternatives to antibody therapy if the subject responds poorly to antibody maintenance therapy. This a priori identification and selection of patients who will respond to a therapy has significant commercial and therapeutic advantages, and will be useful to drug developers, physicians, health care payers, pharmacy benefit managers”; [0126] “Alternatively, for those who respond poorly, additional or alternative treatment strategies may be applied” – Examiner is interpreting “alternative treatment strategies may be applied” as “administering” an alternative drug;  if a treatment is applied, the drug has been dispensed; [0136] discloses “identification of subjects who respond poorly provides an opportunity to choose alternative treatments that could produce better treatment outcomes than the said antibody maintenance therapy”).

Regarding Claim 25, Ramakrishnan/Patel teach the limitations of claim 22.  Ramakrishnan further discloses: wherein the theragnostic evaluation further comprises: 
	a. selecting a patient for treatment of the disease or disorder by stratifying the disease population into i. one or more distinct subset(s) based on immunological subtype(s) of the disease or disorder ([0004] discloses stratifying patients into variant genotype groups based on immunological subtypes; see also Figure 1; [0006] “the methods comprise genotyping the individual for one or more FcγR polymorphisms to obtain a result; and predicting the responsiveness of the individual to an antibody maintenance therapy or selecting the individual to be treated with the antibody maintenance therapy based upon the result [0107] “the Fcγ receptor polymorphism affects ADCC activity. There are two low affinity Fcγ receptor subclasses, FcγRIIA, and FcγRIIIA, that interact with the Fc portion of antibodies, particularly the IgG subtype. Accordingly, any functional polymorphisms in FcγRIIA, and FcγRIIIA, either alone or in combination, that affects ADCC activity can be used to predict responsiveness, for example by stratification of the subject, to antibody maintenance therapy”); and (or) 
	ii. one or more distinct subset(s) based on pathophysiology or severity of the disease or disorder;
	b. deciding to treat with the specialty drug that was originally prescribed by a disease specialist based on the theragnostic evaluation criteria, or deciding to not treat with the specialty drug and substituting with an alternative specialty drug, a biosimilar, or a non- specialty drug by an in-house disease specialist based on the evaluation criteria ([0291] “A patient diagnosed with B non-Hodgkin's lymphoma undergoes induction therapy with R-CHOP, a therapy comprising rituximab and the chemotherapeutic agents such as cyclophosphamide, doxorubicin, vincristine, and prednisone. The induction therapy puts the patient's disease in remission. The patient and the physician must now decide whether to proceed with antibody maintenance therapy using rituximab and if so, under what regimen...the physician uses the reference index relating genotype group to category of treatment response to antibody maintenance therapy and predicts that the patient will have an excellent response to antibody maintenance therapy. The patient is prescribed a 4-week course of therapy (375 mg/m2 once per week), to be administered at 6-month intervals”);
	c. administering the specialty drug to said patient or multiple subset(s) of patients from the disease or disorder ([0152] “stratifying the human subject into a responsiveness group based on the determined genotype, and selecting or excluding the human subject for antibody maintenance therapy based on the stratification” – subset of disease population; [0153] “administering to the selected human subject the antibody maintenance therapy regimen”);
	d. evaluating treatment responsiveness in said treated patient during the treatment phase and (or) at the end of treatment ([0117] “the above-obtained information about the cell/tissue being assayed is employed to diagnose a host, subject or patient with respect to responsiveness to antibody maintenance therapy” [0121]-[0122] disclose response rates to treatment); and
	e. achieving disease remission, cure, or progression-free survival for said treated patient (Examiner notes this is a non-limiting intended result of a process step positively recited, and as such, is not given patentable weight. See MPEP 2111.04); regardless, see [0121]-[0122]; [0277] “the methods herein allow a healthcare manager to make certain treatment options in order to achieve better therapeutic outcomes”, Examiner is interpreting “better therapeutic outcomes” to read on claim language).

Regarding Claim 26, Ramakrishnan/Patel teach the limitations of claim 22.  Ramakrishnan further discloses: wherein the assurance is provided: 
	a) for a specialty drug for the treatment of an autoimmune disease, an inflammatory disorder, a rare disease, a cancer, or a microbial infection ([0263] “the treatment option will depend on the disease or disorder being treated, as described herein, e.g., neoplastic disease, an autoimmune disease, an inflammatory disorder, a microbial infection, or allograft rejection”); or
	b) by using theragnostic evaluation criteria comprising the use of a biomarker, diagnostic procedure, companion diagnostic procedure, or a combination thereof ([0097] “responsiveness can be predicted by measuring the ADCC function or capacity of the patients, thus providing another determinative factor for selecting patients who are likely to have positive treatment outcomes”; [0097] “Alternatively, for those who respond poorly, additional or alternative treatment strategies may be applied. In other embodiments, those who would respond poorly are not treated with an available treatment with low efficacy for those patients. For a payer, particular treatment strategies might be paid only for patients whose genotypes indicate good responsiveness. Alternatively, those patients whose responsiveness is low may be directed immediately to alternative treatment strategies which have higher success rates”; [0226] “ADCC functional assay(s) can provide real-time, that is, as the patient undergoes maintenance therapy over a period of several months, therapeutically relevant information such as, rates of depletion and re-population of disease-specific cells, and level (complete or partial) of depletion, which can then be correlated to treatment response, non-response, disease remission, or relapse phases”).

Regarding Claim 27, Ramakrishnan/Patel teach the limitations of claim 22.  Ramakrishnan further discloses: 
	a. therapeutic efficacy assurance provided to said treated patient or the payer ([0126] discloses determining which patients will respond to a particular therapy (e.g. efficacy); a drug developer can decide to include only highly responsive genotype target patients into a trial, and/or exclude those who do not respond to the treatment (e.g. efficacy assurance); ([0126], include only highly responsive genotype target patients; [0097] “Predicting responsiveness to antibody maintenance therapy, preferably a priori can also allow selection of various treatment options, including alternatives to antibody therapy if the subject responds poorly to antibody maintenance therapy. This a priori identification and selection of patients who will respond to a therapy has significant commercial and therapeutic advantages, and will be useful to drug developers, physicians, health care payers, pharmacy benefit managers”), and (or) 
	b. financial assurance in the form of: i. full or partial money-back guarantee that is equivalent to the co-insurance amount of the drug cost provided to said treated patient; or ii. full or partial money-back guarantee provided to the payer who pays for the specialty drug dispensed for administration to said treated patient; 
	wherein the assurance leads to at least 70% patient therapeutic adherence in said treated patient (Examiner notes this is a non-limiting intended result of a process step positively recited, and as such, is not given patentable weight. See MPEP 2111.04).

Regarding Claim 28, Ramakrishnan/Patel teach the limitations of claim 27.  Ramakrishnan further discloses wherein the assurance is provided to said treated patient or a payer, wherein the payer is a private payer, government payer, pension fund, or an employer ([0126], “a drug developer or treatment payer may identify which patients are likely to response as indicated by the reference. A drug developer may include only highly responsive genotype target patients into a trial, and/or may exclude those who do not respond to the treatment”; [0094], “A health service payer can include among others, an insurance company, a government entity, or a private company”).

Regarding Claim 29, Ramakrishnan/Patel teach the limitations of claim 27.  Ramakrishnan further discloses wherein the assurance is provided to and (or) practiced by an entity comprising a: 
	a. precision medicine company ([0126] discloses determining which patients will respond to a particular therapy (e.g. efficacy); a drug developer can decide to include only highly responsive genotype target patients into a trial, and/or exclude those who do not respond to the treatment (e.g. efficacy assurance); 
	b. pharmacy benefit management company ([0135] “Thus for the various methods of the present disclosure, the genotype information, the stratification, the selection/exclusion of subjects for therapy, the predicted treatment outcome, and the treatment options, as further discussed in the present disclosure can be reported in electronic, web-based, or paper form to the human subject, a health care payer, third party payer, a health care provider, a physician, a pharmacy benefits manager or government office”); 
	c. specialty pharmacy dispensing and or delivering the specialty drug; 
	d. private payer, government payer, pension fund, or an employer; 
	e. healthcare provider entity, including a clinic, hospital, outpatient facility, specialty clinic, or physician's office administering the specialty drug ([0135] “Thus for the various methods of the present disclosure, the genotype information, the stratification, the selection/exclusion of subjects for therapy, the predicted treatment outcome, and the treatment options, as further discussed in the present disclosure can be reported in electronic, web-based, or paper form to the human subject, a health care payer, third party payer, a health care provider, a physician, a pharmacy benefits manager or government office”); 
	f. pharmaceutical company manufacturing and or commercializing the specialty drug; or 
	g. diagnostic company commercializing the diagnostic product or the theragnostic evaluation criteria or a component thereof.

Regarding Claim 30, Ramakrishnan/Patel teach the limitations of claim 22. Ramakrishnan further teaches 
	a. approving or not approving the specialty drug prescribed by a disease specialist of said patient based on the theragnostic evaluation criteria for the disease or disorder ([0005], “methods and systems for managing the ordering, approving, and filling of biotech/specialty drug prescriptions electronically. In particular, this invention relates to methods and systems in which healthcare providers submit prior authorization requests to health plans, obtain necessary approval per the health plan's approval criteria”; [0017], “Health Plans typically require an approval process for procedures and medications deemed to be high-cost or otherwise having the potential to be mismanaged. Biotech/specialty drugs usually require prior authorization, and when such a procedure or medication is required, the physician or other healthcare service provider contacts the Health Plan via telephone or fax to obtain an approval”); or 
	b. substituting with an alternative specialty drug, a biosimilar, or a non-specialty drug by an in-house disease specialist; and
Ramakrishnan does not disclose the following, but Patel, which is directed to an interactive, electronic ordering and approval process for specialty drugs, teaches the following: 
	 c. dispensing and or delivering the drug to the said patient or patient’s physician by an in-house specialty pharmacy ([0017] “Once approved, the prescription and approval are submitted to a pharmacy for dispensation, and the delivery of the medication is coordinated with the physician and/or the patient for injection/infusion”; [0015] teaches a “specialty pharmacy” may provide the drug).
Ramakrishnan teaches a system of evaluating a patient by theragnostic evaluation criteria, deciding to administer an originally prescribed specialty drug or an alternate specialty drug, obtaining approval for the treatment, treating the patient with the drug, wherein assurance is provided to patient/payer prior to treatment.  Ramakrishnan does not explicitly teach a step of dispensing/delivering a drug from a specialty pharmacy per prior authorization.  Patel teaches a step of dispensing a specialty drug from a specialty pharmacy and also teaches approving a specialty drug by prior authorization. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Ramakrishnan with the teachings of Patel, to utilize a plurality of specialty drugs that are associated with a plurality of health plans (Patel [0083]) to administer a specialty drug to a patient (Patel [0089]), and to obtain authorization before dispensing a specialty drug (Patel [0063]).  

Regarding Claim 31, Ramakrishnan/Patel teach the limitations of claim 22. Ramakrishnan further teaches wherein the specialty drug ([0005] includes examples of specialty drugs) is: 
	a. prescribed by a disease specialist of said patient or an in-house disease specialist and is subject to approval by a prior authorization step; 
	b. intended for treating an autoimmune disease, an inflammatory disorder, a rare disease, a cancer indication, or a microbial infection ([0005] lists “Rituxan®”; Examiner notes this is a specialty drug used to treat certain autoimmune diseases and types of cancer; [0007], “the ADCC-treatable disease or disorder is selected from the group consisting of a neoplastic disease, e.g., B non-Hodgkin's lymphoma (B-NHL), e.g., follicular lymphoma (FL); an autoimmune disease; an inflammatory disease; a microbial infection; and an allograft rejection“); 
	c. subject to approval by a prior authorization step for dispensation, delivery, and administration to said patient; 
	d. a biotech product ([0057]-[0058] disclose administration of a “biologic” which Examiner is interpreting to read on “biotech product”); 
	e. an oral or injectable formulation ([0314] discloses patients receiving “oral prednisone”); or 
	f. subject to risk evaluation and mitigation strategies from drug manufacturer(s).
Regarding Claim 33, Ramakrishnan does not disclose the following, but Patel further teaches, wherein the assurance is provided by an integrated treatment-payment platform comprising a: 
	a. prescription drug plan; 
	b. prior authorization step ([0005] “The present invention relates to methods and systems for managing the ordering, approving, and filling of biotech/specialty drug prescriptions electronically. In particular, this invention relates to methods and systems in which healthcare providers submit prior authorization requests to health plans, obtain necessary approval per the health plan's approval criteria, and submit medically-coded drug orders to specialty pharmacies, all within a web-enabled platform”); 
	c. drug formulary; 
	d. theragnostic evaluation platform; 
	e. digital health (or) virtual treatment platform; 
	f. disease and therapy management expertise; or 
	g. patient therapeutic adherence monitoring step.
Ramakrishnan/Patel teach a system of evaluating a patient by theragnostic evaluation criteria, deciding to administer an originally prescribed specialty drug or an alternate specialty drug, obtaining approval for the treatment, selecting and dispensing the drug from a formulary, treating the patient with the drug, wherein assurance is provided to patient/payer prior to treatment.  Ramakrishnan does teach obtaining health care payer approval for a particular drug ([0292]) but does not specifically disclose using an integrated platform for a prior authorization step.  Patel teaches a system for managing the approval and filling of biotech/specialty drugs electronically, which includes an integrated web-based platform and performing a prior authorization step. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Ramakrishnan with the teachings of Patel, to use an integrated system to automate the process of obtaining authorization for a prescription/treatment (Patel [0010]).  
Regarding Claim 34, Ramakrishnan/Patel teach the limitations of claim 22.  Claim 34 contains limitations that are the same or substantially similar to Claim 22, and the discussion above with respect to Claim 22 is equally applicable to Claim 34. 

Regarding Claim 35, Ramakrishnan/Patel teach the limitations of claim 34. Ramakrishnan further discloses: 
	a. approving or not approving the specialty drug prescribed by a disease specialist of said patient based on the theragnostic evaluation criteria for the disease or disorder ([0005], “methods and systems for managing the ordering, approving, and filling of biotech/specialty drug prescriptions electronically. In particular, this invention relates to methods and systems in which healthcare providers submit prior authorization requests to health plans, obtain necessary approval per the health plan's approval criteria”; [0017], “Health Plans typically require an approval process for procedures and medications deemed to be high-cost or otherwise having the potential to be mismanaged. Biotech/specialty drugs usually require prior authorization, and when such a procedure or medication is required, the physician or other healthcare service provider contacts the Health Plan via telephone or fax to obtain an approval”); or
b. substituting with an alternative specialty drug, a biosimilar, or a non-specialty drug by an in-house disease specialist; and
Ramakrishnan does not disclose the following, but Patel, which is directed to an interactive, electronic ordering and approval process for specialty drugs, teaches the following: 
	c. dispensing and or delivering the drug to the said patient or patient’s physician by an in- house specialty pharmacy ([0017] “Once approved, the prescription and approval are submitted to a pharmacy for dispensation, and the delivery of the medication is coordinated with the physician and/or the patient for injection/infusion”; [0015] teaches use of “specialty pharmacy”).
	Ramakrishnan teaches a system of evaluating a patient by theragnostic evaluation criteria, deciding to administer an originally prescribed specialty drug or an alternate specialty drug, obtaining approval for the treatment, treating the patient with the drug, wherein assurance is provided to patient/payer prior to treatment.  Ramakrishnan does not explicitly teach a step of dispensing/delivering a drug from a specialty pharmacy per prior authorization.  Patel teaches a step of dispensing a specialty drug from a specialty pharmacy and also teaches approving a specialty drug by prior authorization. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Ramakrishnan with the teachings of Patel, to utilize a plurality of specialty drugs that are associated with a plurality of health plans (Patel [0083]) to administer a specialty drug to a patient (Patel [0089]), and to obtain authorization before dispensing a specialty drug (Patel [0063]).  

Regarding Claim 36, Ramakrishnan/Patel teach the limitations of claim 34. Ramakrishnan further discloses:  wherein the assurance comprises: 
	a. therapeutic efficacy assurance provided to said treated patient or the payer, ([0126] discloses determining which patients will respond to a particular therapy (e.g. efficacy); a drug developer can decide to include only highly responsive genotype target patients into a trial, and/or exclude those who do not respond to the treatment (e.g. efficacy assurance); ([0126], include only highly responsive genotype target patients; [0097] “Predicting responsiveness to antibody maintenance therapy, preferably a priori can also allow selection of various treatment options, including alternatives to antibody therapy if the subject responds poorly to antibody maintenance therapy. This a priori identification and selection of patients who will respond to a therapy has significant commercial and therapeutic advantages, and will be useful to drug developers, physicians, health care payers, pharmacy benefit managers”) and (or) 
	b. financial assurance in the form of: 
		iii. full or partial money-back guarantee that is equivalent to the co-insurance amount of the drug cost provided to said treated patient; or 
		iv. full or partial money-back guarantee provided to the payer who pays for the specialty drug dispensed for administration to said treated patient; 
	wherein the assurance leads to at least 70% patient therapeutic adherence (Examiner notes this is a non-limiting intended result of a process step positively recited, and as such, is not given patentable weight. See MPEP 2111.04).

Regarding Claim 37, Ramakrishnan/Patel teach the limitations of claim 34. Ramakrishnan further discloses wherein the prior authorization is provided to and (or) practiced by an entity comprising a: 
	a. precision medicine company ([0126] discloses determining which patients will respond to a particular therapy (e.g. efficacy); a drug developer can decide to include only highly responsive genotype target patients into a trial, and/or exclude those who do not respond to the treatment (e.g. efficacy assurance); 
	b. pharmacy benefit management company ([0135] “Thus for the various methods of the present disclosure, the genotype information, the stratification, the selection/exclusion of subjects for therapy, the predicted treatment outcome, and the treatment options, as further discussed in the present disclosure can be reported in electronic, web-based, or paper form to the human subject, a health care payer, third party payer, a health care provider, a physician, a pharmacy benefits manager or government office”); 
	c. prescription drug plan; 
	d. specialty pharmacy dispensing and or delivering the specialty drug; 
	e. private payer, government payer, pension fund, or an employer; 
	f. healthcare provider entity, including a clinic, hospital, outpatient facility, specialty clinic, or physician's office administering the specialty drug ([0135] “Thus for the various methods of the present disclosure, the genotype information, the stratification, the selection/exclusion of subjects for therapy, the predicted treatment outcome, and the treatment options, as further discussed in the present disclosure can be reported in electronic, web-based, or paper form to the human subject, a health care payer, third party payer, a health care provider, a physician, a pharmacy benefits manager or government office”); or 
	g. a diagnostic company commercializing the diagnostic product or the theragnostic evaluation criteria or a component thereof.

Regarding Claim 38, Ramakrishnan does not disclose the following, but Patel further teaches  wherein the prior authorization is provided by an integrated treatment-payment platform comprising a: 
	a. prescription drug plan; 
	b. prior authorization step ([0005] “The present invention relates to methods and systems for managing the ordering, approving, and filling of biotech/specialty drug prescriptions electronically. In particular, this invention relates to methods and systems in which healthcare providers submit prior authorization requests to health plans, obtain necessary approval per the health plan's approval criteria, and submit medically-coded drug orders to specialty pharmacies, all within a web-enabled platform”); 
	c. drug formulary; 
	d. theragnostic evaluation platform; 
	e. digital health (or) virtual treatment protocol; 
	f. disease and therapy management expertise provided by an in-house disease specialist; or 
	g. patient therapeutic adherence monitoring step;
Ramakrishnan/Patel teach a system of evaluating a patient by theragnostic evaluation criteria, deciding to administer an originally prescribed specialty drug or an alternate specialty drug, obtaining approval for the treatment, selecting and dispensing the drug from a formulary, treating the patient with the drug, wherein assurance is provided to patient/payer prior to treatment.  Ramakrishnan does teach obtaining health care payer approval for a particular drug ([0292]) but does not specifically disclose using an integrated platform for a prior authorization step.  Patel teaches a system for managing the approval and filling of biotech/specialty drugs electronically, which includes an integrated web-based platform and performing a prior authorization step. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Ramakrishnan with the teachings of Patel, to use an integrated system to automate the process of obtaining authorization for a prescription/treatment (Patel [0010]).  
Regarding Claim 39, Ramakrishnan teaches the following: 
	a) diagnostic evaluation determining development or existence of a disease or disorder in said patient ([0058] ““Administered as needed” refers to administration of a therapeutic (e.g., drug or biologic) or treatment when the subject suffers a relapse or diagnostics indicate the need for retreatment (e.g., target cell repopulation), and is generally determined by a medical doctor of skill in the art” – diagnostics indicating need for treatment reads on existence of disease or disorder; [0113] “The reference stratification, also referred to as a reference index can be prepared for any ADCC treatable disease for a particular antibody therapeutic. In some embodiments, the reference stratification can be prepared by determining the genotype of each subject in plurality of subjects having a ADCC treatable disease or disorder, and determining the treatment outcome or clinical outcome. The statistical significance of the linkage between the genotype and the responsiveness can be determined by standard statistical methods. The treatment outcome or clinical outcome assessments can use diagnostic measures known in the art and typically specific to each disease or disorder”); and 
	b) theragnostic evaluation of said patient for selection of a patient-specific, assurance-based treatment strategy with a specialty drug for treatment of a disease or disorder ([0291] “A patient diagnosed with B non-Hodgkin's lymphoma undergoes induction therapy with R-CHOP, a therapy comprising rituximab and the chemotherapeutic agents such as cyclophosphamide, doxorubicin, vincristine, and prednisone. The induction therapy puts the patient's disease in remission. The patient and the physician must now decide whether to proceed with antibody maintenance therapy using rituximab and if so, under what regimen...the physician uses the reference index relating genotype group to category of treatment response to antibody maintenance therapy and predicts that the patient will have an excellent response to antibody maintenance therapy. The patient is prescribed a 4-week course of therapy (375 mg/m2 once per week), to be administered at 6-month intervals”; [0126] “a reference stratification or reference index relating genotype group to categories of antibody maintenance treatment response can be used in both directions. It can be used to predict the responsiveness to maintenance treatment based on genotype at the relevant positions. This will be very useful for the patient and treating doctor, to provide means to arrive at likely response to alternative treatments. Conversely, for a given responsiveness to maintenance treatment, one can identify genotypes of patients which should achieve such response. Thus, a drug developer or treatment payer may identify which patients are likely to response as indicated by the reference. A drug developer may include only highly responsive genotype target patients into a trial”.

Regarding Claim 40, Ramakrishnan/Patel teach the limitations of Claim 39.  Ramakrishnan further discloses: 
	a) a large majority of the medical records in the database include treatment response data for the specialty drug used for the treatment of a disease or disorder ([0061] “Reference stratification” as used herein refers to an established stratification scheme that has stratified a treatment response/clinical outcome-genotype association, with statistically significant differences between the different groups in the stratification”); or 
	b) […in some medical records…] the treatment strategy with a specialty drug is complete and said patient has achieved disease remission, cure, or progression-free survival ([0097] “while some patients achieve complete remission and some other patients achieve complete response, a majority of the patients achieve moderate and poor responses to antibody therapy; the disease relapses in a significant majority of the patients. 
	Ramakrishnan does not explicitly teach [a database] or  […in some medical records..] but these elements are taught by Patel (both are taught at [0131], a “searchable database” and “electronic medical records (EMR) refer to any system or process where a patient's entire health history and records are catalogued in a standardized format or manner.”)
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Ramakrishnan/Patel with these teachings of Patel, so that the data pertaining to patients who achieved complete remission after treatment of a specialty drug as taught by Ramakrishnan, is stored in an EMR as taught by Patel, with the motivation of maintaining the data in a secure and searchable database (Patel at [0131]). 

Regarding Claim 41, Ramakrishnan discloses:  
	a. precision medicine company ([0126] discloses determining which patients will respond to a particular therapy (e.g. efficacy); a drug developer can decide to include only highly responsive genotype target patients into a trial, and/or exclude those who do not respond to the treatment (e.g. efficacy assurance);  
	b. pharmacy benefit management company ([0135] “Thus for the various methods of the present disclosure, the genotype information, the stratification, the selection/exclusion of subjects for therapy, the predicted treatment outcome, and the treatment options, as further discussed in the present disclosure can be reported in electronic, web-based, or paper form to the human subject, a health care payer, third party payer, a health care provider, a physician, a pharmacy benefits manager or government office”); 
	c. specialty pharmacy dispensing and or delivering the specialty drug; 
	d. private payer, government payer, pension fund, or an employer paying full or partial amount of the specialty drug cost; 
	e. healthcare provider entity, including a clinic, hospital, outpatient facility, specialty clinic, or physician's office administering the specialty drug to said patient ([0135] “Thus for the various methods of the present disclosure, the genotype information, the stratification, the selection/exclusion of subjects for therapy, the predicted treatment outcome, and the treatment options, as further discussed in the present disclosure can be reported in electronic, web-based, or paper form to the human subject, a health care payer, third party payer, a health care provider, a physician, a pharmacy benefits manager or government office”); 
	f. pharmaceutical company manufacturing and or commercializing the specialty drug; or 
	g. diagnostic company commercializing the diagnostic product or the theragnostic evaluation criteria or a component thereof; 
which uses or possesses the database of claim 40.

Regarding Claim 42,  Ramakrishnan/Patel teach the limitations of claim 22.  Claim 42 contains limitations that are the same or substantially similar to Claim 22, and the discussion above with respect to Claim 22 is equally applicable to Claim 42.  Patel further discloses the following limitations which are specific to claim 42: 
	An electronic computer system ([0090]), comprising: one or more processors ([0086], [0091]); and memory storing one or more programs for execution by the one or more processors, the one or more programs comprising instructions for ([0109] “secure and redundant data storage”). 
	Ramakrishnan teaches a system of evaluating a patient by theragnostic evaluation criteria, deciding to administer an originally prescribed specialty drug or an alternate specialty drug, obtaining approval for the treatment, treating the patient with the drug, wherein assurance is provided to patient/payer prior to treatment.  Ramakrishnan does not explicitly use of an electronic computer system with one or more processors and memory for storing programs comprising instructions. Patel teaches these elements.  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the teachings of Ramakrishnan/Patel with these teachings of Patel to include a computer system with processors and memory, with the motivation of implanting the method/system in a computer network (Patel [0090]). 

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Ramakrishnan (US Publication 20140328842A1) in view of Patel et al (US Publication 20110282690A1), further in view of Rolland et. al. (“Sofosbuvir for the treatment of hepatitis C virus infection”), further in view of Gritsenko et. al. (“Ledipasvir/Sofosbuvir (Harvoni): Improving Options for Hepatitis C Virus Infection”), further in view of Garon et. al. (“Pembrolizumab for the treatment of non-small-cell lung cancer”, further in view of Johnson et. al. (“Nivolumab in melanoma: latest evidence and clinical potential”), further in view of Bomprezzi (“Dimethyl fumarate in the treatment of relapsing–remitting multiple sclerosis: an overview”), further in view of Burger et. al. (“Ibrutinib as Initial Therapy for Patients with Chronic Lymphocytic Leukemia”). 

Regarding Claim 32, Ramakrishnan/Patel teach the limitations of claim 31. Ramakrishnan further teaches wherein the specialty drug is: 
	g. adalimumab for the treatment of rheumatoid arthritis (see Table 3).
	Ramakrishnan further discloses, in Table 3, an extensive list of disease indications and appropriate specialty drugs.  Ramakrishnan does not explicitly disclose the following specialty drugs for treatment of each particular disease indication in a-f of this claim, but the following combinations of specialty drugs as treatment for a particular disease indication are taught by the following references: 
	Rolland teaches:  
	a. sofosbuvir for the treatment of hepatitis-C virus infection;  (Who is eligible? Section, “Patients with HCV genotype 1–6 infection are eligible for sofosbuvir treatment”)
	Gritsenko teaches: 
	b. ledipasvir/sofosbuvir combination therapy for the treatment of hepatitis-C virus infection (Introduction section, last para: “October 10, 2014, the FDA approved the use of ledipasvir/sofosbuvir (Harvoni, Gilead Sciences) for the treatment of HCV genotype 1 infections”); 
	Garon teaches: 
	c. pembrolizumab for the treatment of non-small cell lung cancer (Background section, “We assessed the efficacy and safety of programmed cell death 1 (PD-1) inhibition with pembrolizumab in patients with advanced non-small-cell lung cancer enrolled in a phase 1 study”; Conclusions section “Pembrolizumab had an acceptable side-effect profile and showed antitumor activity in patients with advanced non-small-cell lung cancer”). 
	Johnson teaches: 
	d. nivolumab for the treatment of melanoma; (Abstract, “Nivolumab, a monoclonal antibody to the PD-1 receptor, promotes antitumor immunity by removing this key negative regulator of T-cell activation. In phase I/II studies, promising activity and safety have been observed...In this review, we discuss the evolution of immune therapy in melanoma leading to the development of nivolumab, the clinical experience with this agent, and its future development and clinical potential”, Background “Clinical trials have demonstrated promising activity particularly in advanced melanoma, nonsmall cell lung cancer and renal cell carcinoma, as well as a tolerable toxicity profile”); 
	Bomprezzi teaches:  
	e. dimethyl fumarate for the treatment of relapsing forms of multiple sclerosis (Introduction, “Dimethyl fumarate (DMF), marketed as Tecfidera® [Biogen Idec, 2013], has now been granted indication for MS by the US Food and Drug Administration (FDA)”); 
	Burger teaches: 
	f. ibrutinib for the treatment of chronic lymphocytic leukemia (Background teaches ibrutinib is used to treat CLL; Results, “During a median follow-up period of 18.4 months, ibrutinib resulted in significantly longer progression-free survival than did chlorambucil (median, not reached vs. 18.9 months), with a risk of progression or death that was 84% lower with ibrutinib than that with chlorambucil (hazard ratio, 0.16; P<0.001) 3)”). 
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Rolland, Gritsenko, Garon, Johnson, Bomprezzi, and Burger with the teachings of Ramakrishnan since the combination of the references is merely simple substitution of one known element for another producing a predictable result. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of each combination of particular specialty drug for particular disease indication of the device of the Rolland, Gritsenko, Garon, Johnson, Bomprezzi, and Burger references for any of the combinations of specialty drug/disease indication of Table 3 of Ramakrishnan. All of the specialty drug/disease indication combinations of this claim were known in the art at the time of filing.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. (KSR rationale B)


Conclusion
In the interest of expediting prosecution, Examiner respectfully requests that Applicant provides citations to relevant paragraphs of specification for support for amendments in future correspondence.  

The following relevant prior art not cited is made of record: 
US Publication 20180121616, which teaches a method of decision support for selecting alternative treatments for a diagnosed condition 
US Publication 20160162652, which teaches a method that involves determining a projected likelihood of success for a particular therapy for an individual 
US Publication 20160350506, which teaches estimation to a probability of success for a particular treatment of a specific patient 
US Publication 20150088541A1, which teaches using personalized outcome probabilities for a medical treatment to select the most efficacious treatment for an individual 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE-MARIE K ALDERSON whose telephone number is (571)272-3370.  The examiner can normally be reached on Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	





/A. K. A./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3619